Citation Nr: 1746519	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from February 1941 to April 1949, including verified period of active service from February 1941 to August 1942, March 1945 to June 1946, and August 1946 to April 1949.  He also had a period as a prisoner of war (POW) of the Japanese government from April 1942 to August 1942.  His service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.

The Veteran passed away in January 2015, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In a May 2013 Board remand, the Board remanded the issue of entitlement to service connection for peripheral neuropathy for a VA examination.  When this case was before the Board in May 2014, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for diabetes noting that a statement of the case had not been issues.  The Board also found that the issue of service connection for peripheral neuropathy was intertwined with the diabetes mellitus issue.  Following the Board remand, the RO issued a statement of the case for the issue of whether new and material evidence had been received to reopen the claim for service connection for diabetes mellitus.  The case is now before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for diabetes mellitus was denied in an April 2003 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38  U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2011, September 2012 and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Records were also obtained from VA and the Social Security Administration (SSA).  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Reopening Previously Denied Claim

In April 2003, the RO denied the Veteran's claim for service connection for diabetes mellitus.  In June 2012, VA received a claim to reopen the claim for service connection for diabetes mellitus.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for diabetes mellitus.

In the April 2003 rating decision, the RO denied the Veteran's claim for service connection for diabetes because there were no service treatment records showing diabetes mellitus and no post service treatment records showing manifestations of diabetes to a compensable degree within one year of discharge from service.  The RO also noted that there was no evidence showing a relationship between the diabetes mellitus and military service.  In addition, diabetes mellitus is not considered POW presumptive condition.

In April 2003, the Veteran submitted what appeared to be a notice of disagreement with the April 2003 rating decision.  In May 2003, VA asked for the Veteran to clarify which issues he was in disagreement with.  In July 2003, the Veteran explained that he did not want to pursue a notice of disagreement.  Therefore, no appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the March 2010 rating decision became final.  

Since the time of that decision, the Veteran has submitted statements explaining that his mother had diabetes, and that he had inherited it from her.  See August 2012 Form 9, statement received from the Veteran in February 2013 and statement received from the Veteran dated in May 2016.  Evidence also showed treatment for diabetes mellitus but did not include etiology of the disease.

As such, because none of the evidentiary defects present in the April 2003 adjudication have been cured, the Board finds that new and material evidence has not been presented to reopen the matter.

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.


ORDER

The petition to reopen the claim for service connection for entitlement to service connection for diabetes mellitus is denied.


REMAND

For a former POW who was interned or detained for not less than 30 days, peripheral neuropathy except where directly related to infectious causes, shall be service-connected if manifest to a degree of disability of 10 percent or more at any time during discharge or release from active military, naval, or air service even though there is no record of such disease during service.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).

Presumptive service connection is also not in order where the evidence establishes that an intercurrent injury or disease that is a recognized cause of the presumptive disease was suffered between the date of separation from service and the onset of the presumptive disease.  Id.
The Veteran was a POW from April to August 1942; therefore, he has met the criteria of being interned or detained for not less than 30 days required for applicability of the asserted presumption.  

The Veteran was afforded an examination in July 2013 to determine the etiology of the peripheral neuropathy.  The examiner opined that it was more than likely that his peripheral neuropathy was due to non-service-connected diabetes.  Despite this, the July 2013 examiner did not consider the evidence that suggests his peripheral neuropathy was due to his service-connected back disability.  The claims file includes a November 1995 VA treatment record noting that the Veteran was found to have spinal stenosis versus diabetic polyradiculoneuropathy.  An August 1996 treatment record noted that the Veteran had neurogenic claudication that went down to his heels ever since 1992.  An MRI revealed moderately severe L4/5 spinal stenosis bilaterally.  He underwent a laminectomy of L4/L5.  Prior to his death, the Veteran was service-connected for traumatic arthritis of the lumbar spine and traumatic arthritis of the cervical spine.  As the theory of entitlement that his peripheral neuropathy was due to his back disability has not been considered, an opinion is needed that addresses it.  

Furthermore, the Veteran's representative argues that the Veteran's peripheral neuropathy was due to the Veteran's POW experience and it was only aggravated by his nonservice-connected diabetes mellitus.  The July 2013 examiner did not provide an opinion as to whether the Veteran's peripheral neuropathy was related to the Veteran's military service, to include his POW experience.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the provider who conducted the July 2013 examination, if available, for an addendum addressing the Veteran's claimed peripheral neuropathy.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide responses to the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy was related to the Veteran's military service?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy was related to the Veteran's POW experience?

c.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy was caused by the Veteran's service-connected traumatic arthritis of the lumbar spine or traumatic arthritis of the cervical spine?

d.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy was aggravated (permanently worsened) beyond normal progression) by the Veteran's service-connected traumatic arthritis of the lumbar spine or traumatic arthritis of the cervical spine?

The examiner's attention is directed to the November 1995 VA treatment record noting that the Veteran was found to have spinal stenosis versus diabetic polyradiculoneuropathy.  An August 1996 treatment record noted that the Veteran had neurogenic claudication that went down to his heels ever since 1992.  An MRI revealed moderately severe L4/5 spinal stenosis bilaterally.  He underwent a laminectomy of L4/L5.  Prior to his death, the Veteran was service-connected for traumatic arthritis of the lumbar spine and traumatic arthritis of the cervical spine.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the July 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the July 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Upon completion of obtaining the opinion above, review the examination report to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the appellant's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


